Case: 14-11741   Date Filed: 12/09/2014   Page: 1 of 8


                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-11741
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 8:14-cv-00344-JSM-EAJ



CARLTON EUGENE HOOKER, JR.,

                                                     Plaintiff - Appellant,

versus

SECRETARY, DEPARTMENT OF VETERANS AFFAIRS,

                                                     Defendant - Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (December 9, 2014)

Before WILLIAM PRYOR, JORDAN, and JULIE CARNES, Circuit Judges.

PER CURIAM:
              Case: 14-11741     Date Filed: 12/09/2014   Page: 2 of 8


      Carlton Hooker, appearing pro se, filed an action in state court against the

Secretary of the Department of Veterans Affairs, Erik K. Shinseki, alleging that the

Secretary violated his privacy rights under Florida law. The Secretary removed the

case to federal district court and later successfully moved to dismiss Mr. Hooker’s

case. On appeal, Mr. Hooker argues that removal was defective because the

Secretary failed to supplement the state court removal record with a motion for

default judgment that Mr. Hooker filed in state court on the day the case was

removed. After review, we affirm.

                                          I

      On September 16, 2013, Mr. Hooker, a former employee of the Bay Pines

Department of Veterans Affairs, filed a complaint in state court under Fla Stat. §

817.5681 for breach of security concerning confidential personal information in

possession of a third party. On January 14, 2014, the Secretary was served with a

summons and a copy of Mr. Hooker’s state court complaint. The state court clerk

filed an entry of default on February 5, 2014.

      On February 10, 2014, the Secretary removed the action to the district court

pursuant to 28 U.S.C. §§ 1346, 1442(a)(1). The Secretary’s notice of removal

(“initial notice”) was timely filed under 28 U.S.C. § 1446(b). The initial notice

attached copies of all state court documents filed as of January 13, 2012. The

Secretary notified the district court that, upon receipt, the Secretary would


                                          2
               Case: 14-11741     Date Filed: 12/09/2014   Page: 3 of 8


supplement the initial notice with copies of any outstanding state court documents

filed after January 13, 2014. Coincidentally, on February 10, 2014, Mr. Hooker

also filed a motion for final default judgment in the state court.

      On February 13, 2014, the Secretary filed a notice supplementing the state

court removal record (“supplemental notice”). The supplemental notice provided a

copy of: (1) a January 14, 2014 affidavit of service of process; (2) the default

entered by the state court clerk on February 5, 2014; and (3) the final disposition

form filed by Mr. Hooker on February 6, 2014. Mr. Hooker’s motion for final

default judgment was not included.

      The Secretary also filed a motion requesting that the district court set aside

the state court’s entry of default, pursuant to Rule 55(c) of the Federal Rules of

Civil Procedure. The Secretary argued that, for unknown reasons, the Office of

General Counsel did not receive Mr. Hooker’s state court complaint until 17 days

after the initial service date. Another 10 days passed until the Secretary’s regional

counsel received notification that the Secretary had been served. The Secretary

argued that good cause existed under Rule 55(c) because the delay was neither

intentional nor willful. Notwithstanding the absence of bad faith, the Secretary also

argued that additional good cause existed under Rule 55(c) because Mr. Hooker

previously filed a lawsuit based on identical allegations, which was dismissed after




                                           3
                Case: 14-11741        Date Filed: 12/09/2014       Page: 4 of 8


it was removed to federal court. The district court granted the Secretary’s motion

to set aside the state court’s entry of default.

        On February 18, 2014, Mr. Hooker filed a motion to strike the Secretary’s

notice of removal. Mr. Hooker argued that his case could not be removed because

both the initial and supplemental notices failed to provide the district court with a

copy of his February 10, 2014, motion for final default judgment. Mr. Hooker then

restated the substance of his motion for final default judgment. He also argued that

the Secretary had acted in bad faith by failing to sign a waiver of service of

process, forcing him to pay to have the Secretary personally served on January 14,

2014.

        The district court denied Mr. Hooker’s motion to strike. On February 19,

2014, the Secretary filed a motion to dismiss for lack of subject matter jurisdiction.

The district court subsequently dismissed Mr. Hooker’s action with prejudice

based on res judicata. 1

                                               II




1
  The district court found that Mr. Hooker had raised nearly identical claims in a previous action
that was dismissed on the merits. On appeal, Mr. Hooker challenges only whether removal was
proper and not the district court’s dismissal of his action on res judicata grounds. Thus, he has
abandoned the latter issue, and we will not address it here. See Timson v. Sampson, 518 F.3d
870, 874 (11th Cir. 2008) (holding that although we construe the briefs of pro se litigants
liberally, issues not briefed on appeal are deemed abandoned).
                                                4
              Case: 14-11741    Date Filed: 12/09/2014   Page: 5 of 8


      We review questions regarding subject matter jurisdiction de novo. Stovall v.

City of Cocoa, Fla., 117 F.3d 1238, 1240 (11th Cir. 1997). See also Henson v.

Ciba-Geigy Corp., 261 F.3d 1065, 1068 (11th Cir. 2001).

      “A civil action . . . that is commenced in State court and that is against or

directed to [the United States or any agency or officer in an official or individual

capacity] may be removed by them to the district court of the United States for the

district and division embracing the place wherein it is pending.” 28 U.S.C. §

1442(a)(1). The statutorily described procedure for filing a notice of removal is as

follows:

      A defendant . . . desiring to remove any civil action or criminal
      prosecution from a State court shall file in the district court of the
      United States for the district and division within which such action is
      pending a notice of removal signed pursuant to Rule 11 of the Federal
      Rules of Civil Procedure and containing a short and plain statement of
      the grounds for removal, together with a copy of all process,
      pleadings, and orders served upon such defendant . . . in such action.

Cook v. Randolph Cnty., Ga., 573 F.3d 1143, 1150 (11th Cir. 2009) (quoting 28

U.S.C. § 1446(a)). “In order to be timely, the notice of removal shall be filed

within thirty days after the receipt by the defendant, through service or otherwise,

of a copy of the initial pleading setting forth the claim for relief upon which such

action or proceeding is based.” Bailey v. Janssen Pharmaceutica, Inc., 536 F.3d
1202, 1204-05 (11th Cir. 2008) (citing 28 U.S.C. § 1446(b)). “[T]he time-window

in § 1446(b) ‘is triggered by simultaneous service of the summons and complaint,


                                         5
               Case: 14-11741   Date Filed: 12/09/2014   Page: 6 of 8


or receipt of the complaint, ‘through service or otherwise,’ after and apart from

service of the summons, but not by mere receipt of the complaint unattended by

any formal service.’” Id. at 1205 (quoting Murphy Brothers, Inc. v. Michetti Pipe

Stringing, Inc., 526 U.S. 344, 347-48 (1999)).

      “The failure to include all state court pleadings and process with the notice

of removal is procedurally incorrect but is not a jurisdictional defect.” Cook , 573

F.3d at 1150 (citing Covington v. Indem. Ins. Co. of N. Am., 251 F.2d 930, 933 (5th

Cir.1958)). See also Usatorres v. Marina Mercante Nicaraguenses, S.A., 768 F.2d
1285, 1286 (11th Cir.1985). “Defendants are not required to file all of the

pleadings from the state court proceeding, only those that were served on them.”

Cook, 573 F.3d at 1150. “[R]emoval proceedings are in the nature of process to

bring the parties before the Federal Court and . . . mere modal or procedural

defects are not jurisdictional . . . . and are completely without effect upon the

removal, if the case is in its nature removable.” Covington, 251 F.2d at 933

(internal citations omitted). Any documents missing from the removal record can

be supplied at a later time. See Usatorres, 768 F.2d at 1286-87; Covington, 251
F.2d at 933.

      Given these principles, removal was not improper, and the district court did

not err in denying Mr. Hooker’s motion to strike. First, the Secretary’s initial

notice of removal was timely because the Secretary was served with the summons


                                         6
               Case: 14-11741      Date Filed: 12/09/2014    Page: 7 of 8


and complaint on January 14, 2014. Second, the Secretary was not required to

supplement the record with the motion for default final judgment because, as far as

the record shows, the Secretary was never served the motion for default final

judgment. See 28 U.S.C. § 1446(a); Cook, 573 F.3d at 1150. In any event, even if

the Secretary were required to supplement the record with a copy of this motion,

such an error would not have deprived the district court of jurisdiction. See

F.D.I.C. v. N. Savannah Props., LLC, 686 F.3d 1254, 1257 n.1 (11th Cir. 2012)

(“[A]ll papers filed and proceedings . . . in the state court prior to . . . removal . . .

are properly a part of the record coming to this court [and] if any of them are

lacking from the original removal record, they may be later supplied.”) (internal

quotation marks and citations omitted).

      Because the action was removable under 28 U.S.C. § 1442—as it was a civil

action commenced against an officer of the United States—the omission of the

motion for default final judgment did not have any effect on whether removal was

proper. See Covington, 251 F.2d at 933. See also Usatorres, 768 F.2d at 1286-87.

What is more, any technical error from the omission of the motion for default final

judgment was remedied by Mr. Hooker’s restatement of its substance in his motion

filed on February 18, 2014. Therefore, the district court did not err in denying Mr.

Hooker’s motion to strike the Secretary’s notice of removal.

                                           III


                                            7
             Case: 14-11741    Date Filed: 12/09/2014   Page: 8 of 8


      We affirm the denial of Mr. Hooker’s motion to strike and the district

court’s dismissal of Mr. Hooker’s complaint.

      AFFIRMED.




                                        8